TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00517-CV



         Appellant, M&K Energy, Inc.// Cross-Appellant, BNC Engineering, LLC

                                                 v.

           Appellee, BNC Engineering, LLC// Cross-Appellee, M&K Energy, Inc.


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. D-1-GN-07-003947, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On September 24, 2009, this Court notified appellant M&K Energy, Inc., and cross-

appellant BNC Engineering, LLC, that the clerk’s record in the above cause was overdue. This

Court requested that the parties make arrangements for the record and submit a status report

regarding this appeal on or before October 5, 2009. This Court further informed the parties that

failure to do so may result in the dismissal of this appeal for want of prosecution. The deadline has

passed, and we have received no response from either party. Accordingly, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 42.3(b).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: December 9, 2009




                                              2